Title: From George Washington to Colonel Joseph Ward, 2 March 1780
From: Washington, George
To: Ward, Joseph


          
            Dear Sir,
            Head Qrs Morris town 2d March 1780
          
          I am to acknowledge your letter of the 29th of February last.
          The favorable sentiments of a good man, and one who has executed diligently and faithfully the duties of his station, cannot fail being agreeable. I thank you for your good wishes; and mine be assured, towards you; are not less sincere for your happiness & prosperity in whatever walk of life you may go into. With great regard I am Dr Sir Yr Most obedt
          
            Go: Washington
          
        